Citation Nr: 1330896	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a knee disorder.

4.  Entitlement to service connection for a right calf disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
July 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California.

This matter was previously before the Board in August 2012 at which time it was remanded so that the Veteran could be scheduled for a hearing before the Board.  Thereafter, in June 2013, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

(The issue of service connection for a right wrist disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran likely has recurrent left shoulder muscular strain/sprain that is a result of his period of active service.

2.  The Veteran likely has bilateral distal patellar tendinosis at the level of the patellar tubercle that is a result of his period of active service.

3.  The Veteran likely has right calf plantaris rupture with probable scarring of the plantaris tendon to the medial head of the gastroc and mild scarring of the medial head of the gastroc that are a result of his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for recurrent left shoulder muscular strain/sprain have been met.  §§ 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for bilateral distal patellar tendinosis have been met.  §§ 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

3.  The criteria have been met for service connection for right calf plantaris rupture with probable scarring of the plantaris tendon to the medial head of the gastroc and mild scarring of the medial head of the gastroc.  §§ 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Left Shoulder Disorder

During his June 2013 hearing, the Veteran reported that he was treated in service for upper arm tendonitis, and that he had been experiencing chronic recurring pain, swelling, and laxity in the left shoulder ever since.  

A review of the Veteran's service treatment records reveals a chronological record of medical care dated in April 1988 which shows that the Veteran reported hitting his left shoulder and was experiencing tingling and pain.  The assessment was contusion of the left shoulder.

A chronological record of medical care dated in September 1988 shows that the Veteran reported having a burning sensation in the left arm when working out or lifting.  He also described left shoulder joint pain.  The assessment was tendonitis and muscular strain of the flexor group of the left upper arm.  He was also assessed with questionable neuralgia.

A chronological record of medical care dated in May 1991 shows that the Veteran reported injuring the left shoulder when involved in a motor vehicle accident.  The assessment was lumbar strain, but normal left shoulder.

In a report of medical history completed during his December 2006 retirement examination, the Veteran indicated that he had experienced impaired use of the arms, legs, hands, or feet; and that he had experienced swollen and painful joints.  The examiner elaborated that the Veteran had left shoulder pain.

Following service, a VA examination report dated in April 2007 shows that the Veteran reported a four to five-year history of left shoulder discomfort.  He added that sometimes it would pop or feel like it was going to go out of place.  This was said to happen when working hard and working overhead.  X-rays of the shoulder showed no acute fracture.  The diagnosis was recurrent left shoulder muscular strain/sprain, with a normal x-ray and examination.

A TRICARE outpatient treatment record dated in September 2007 shows that the Veteran reported a single lump under the skin of the left shoulder.  The assessment was a three to four-year history of itchy left shoulder after anthrax vaccine series.

Initially, the Board finds the Veteran's testimony indicating that he experienced a left shoulder problem during his period of active service credible based upon the contemporaneous service treatment records showing assessments of contusion of the left shoulder and tendonitis and muscular strain of the flexor group of the left upper arm with possible neuralgia.  Moreover, his December 2006 retirement examination showed a history of left shoulder pain.  

The Veteran is competent to report observing the onset and continuity of left shoulder symptoms during and since his period of active service, and that his account of having such symptoms is credible as it is consistent with the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1372. 

Following service, the April 2007 VA examination report noted the Veteran's four to five-year history of left shoulder discomfort, and provided a diagnosis of recurrent left shoulder muscular strain/sprain.  In light of his competent and credible report of the onset and continuity of symptoms associated with a left shoulder disorder and the relevant post-service diagnosis, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran now has a chronic left shoulder disorder that had its onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Bilateral Knee Disorder

During his June 2013 hearing, the Veteran reported that in February 1990, he injured his left knee during a drill exercise during his period of active service.  He added that he hit the left knee on a hatch entry.  He also indicated that he had not specifically injured the right knee, but that the symptoms had begun at some point during service.  He stated that his symptoms began in service, never improved, and had continued to the present.  

A review of the Veteran's service treatment records reveals a chronological record of medical care dated in February 1990 in which it shows that the Veteran reported left knee pain following a direct contusion to the left medial knee three weeks earlier.  The assessment was left knee contusion.

In the December 2006 retirement report of medical history, the Veteran indicated that he had experienced impaired use of the arms, legs, hands, or feet; swollen and painful joints; and knee trouble.  The examiner elaborated that both of the Veteran's knees hurt after running or sometimes after getting up.

Following service, during the April 2007 VA examination, the Veteran reported the he would experience pain in two parts of the knees.  He would be symptomatic just below the kneecap on the front of the knee or the upper part of the lower leg.  He would get some soreness at that bump that was below the kneecap, after running four or five miles.  After running any prolonged distance, he would also get a tingle on the medial side of his thigh descending to the knee.  His symptoms would go away when he stopped exercising.  He was not receiving any particular treatment for this.  X-rays of the knees were within normal limits.  The diagnosis was bilateral mild distal patellar tendinosis at the level of the patellar tubercle.  This was said to get irritated with prolonged running over four to five miles, with mild discomfort.

The Board finds the Veteran's testimony indicating that he experienced bilateral knee symptoms during his period of active service credible based upon the contemporaneous service treatment records showing assessments of left knee contusion.   Moreover, his December 2006 retirement examination showed a history of painful knees after running or sometimes after getting up.  The Veteran is competent to report observing the onset and continuity of his knee symptoms during and since his period of active service, and that his account of having such symptoms is credible as it is consistent with the medical evidence of record.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372. 

Following service, the April 2007 VA examination provided a diagnosis of bilateral mild distal patellar tendinosis at the level of the patellar tubercle.  This was said to get irritated with prolonged running over four to five miles, with mild discomfort.  The Board finds that this is consistent with the Veteran's retirement examination report in which it was indicated that the Veteran would be symptomatic following running.  In light of his competent and credible report of the onset and continuity of symptoms associated with a bilateral knee disorder and the relevant post-service diagnosis, the Board finds that the evidence is at the very least in equipoise as to whether he has a chronic bilateral knee disorder that had its onset during service.


Right Calf Disorder

During his June 2013 hearing, the Veteran reported that he injured his right calf during service after being kicked in the calf during a command soccer team training exercise.  He added that he was treated for his right calf symptoms in service in December 2006 and in January 2008.  He also said his symptoms began in service, never improved, and had continued to the present.

A review of the Veteran's service treatment records reveals a chronological record of medical care dated in July 1987 in which it shows that the Veteran reported right lower leg burning sensation.  Later that month, he reported a burning sensation and pain of the right calf.  

An undated chronological record of medical care shows that the Veteran's right calf would become stiff after running.

In the December 2006 retirement report of medical history, the Veteran indicated that he had experienced impaired use of the arms, legs, hands, or feet.  The examiner elaborated that the right calf would sometimes be swollen and painful.

Following service, during the April 2007 VA examination, the Veteran reported that he had a traumatic injury to the right calf when playing soccer six or seven years earlier.  His calf muscle would swell up.  His leg was said to be swollen, and it was two months until he could do any running.  The examiner indicated that his muscle seemed to ride just a little higher than the left side.  The Veteran added that for a long time, he was weaker on the right side than on the left.  He added that he was not currently having symptoms.  The diagnosis was status post injury to the right calf with no residual dysfunction or physical findings noted.

TRICARE outpatient treatment records dated from March 2007 to September 2009  show continued intermittent treatment for symptoms associated with the Veteran's right calf disorder.  

A private medical record from C. S. Pallia, M.D., dated in December 2009, shows that the Veteran was said to have a history of significant pain and swelling in the right calf following a 2005 injury in which he was kicked forcibly in the posterior aspect of the right calf while playing soccer.  A magnetic resonance imaging (MRI) study showed an impression of a tear of the plantaria tendon as it traverses between the soleus and medial head of the gastrocnemius muscles.  Follow-up evaluation with Dr. Pallia in January 2010 shows that he was given a diagnostic impression of right calf plantaris rupture with probable scarring of the plantaris tendon to the medial head of the gastroc; and mild scaring of the medial head of the gastroc.

The Board finds the Veteran's testimony indicating that he experienced right calf injury during his period of active service credible based upon the contemporaneous December 2006 retirement examination, which showed that the right calf would sometimes be swollen and painful.  The Veteran is competent to report observing the onset and continuity of his right calf symptoms during and since his period of active service, and that his account of having such symptoms is credible as it is consistent with the medical evidence of record.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372. 

Following service, the April 2007 VA examination noted the history of the Veteran's traumatic injury to the right calf when playing soccer in service, and provided a diagnosis of status post injury to the right calf.  While the VA examiner indicated that that was no residual dysfunction, the subsequent TRICARE treatment records, along with the records from Dr. Pallia, show that the Veteran continued to experience ongoing residuals of his in-service injury.  Moreover, the records from Dr. Pallia confirm that the Veteran had a rupture of a right calf tendon.

In light of the Veteran's competent and credible report of the onset and continuity of symptoms associated with a right calf disorder and the relevant post-service diagnosis, the Board finds that the evidence is at the very least in equipoise as to whether he has a chronic right calf disorder that had its onset during service.



ORDER

Service connection for recurrent left shoulder muscular strain/sprain is granted.

Service connection for bilateral distal patellar tendinosis is granted.

Service connection for right calf plantaris rupture with scarring of the plantaris tendon to the medial head of the gastroc and scarring of the medial head of the gastroc is granted.


REMAND

During his June 2013 hearing, the Veteran indicated that he was treated for a wrist disorder in service in July 2003, and that his symptoms had continued ever since. 

Service treatment records confirm that the Veteran was seen in July 2003 for a five-month history of intermittent right wrist pain.  He was noted to have dropped a heavy object on the wrist approximately five months earlier.  The assessment was tendonitis.

In the December 2006 retirement report of medical history, the Veteran indicated that he had experienced impaired use of the arms, legs, hands, or feet, as well as swollen or painful joints.  The examiner elaborated that the right hand would sometimes be swollen and painful.

Following service, during the April 2007 VA examination, the Veteran was said to have indicated that it was not the right wrist, but the right hand that was symptomatic.  He described experiencing tingling and soreness that would extend to the ring and small fingers, particularly after working out.  The diagnosis was normal right wrist examination.  The examiner also provided a diagnosis of entrapment of the right ulnar nerve in the flexor carpi ulnaris muscle which was aggravated and caused numbness to the hand with any vigorous or repetitive use or squeezing of the right hand, particularly following a work out of vigorous forearm activity.

While the VA examiner indicated that the Veteran did not have a current right wrist disability, the examiner did not provide an opinion as to whether the diagnosed entrapment of the right ulnar nerve was etiologically related to the Veteran's period of active service, to include the incident identified in the service treatment records in which he dropped a heavy object on his wrist.  In light of the Veteran's competent report as to the onset and continuity of symptoms, the Board finds that a VA  examination and opinion is needed to assist in making a determination on this issue. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  In particular, the examination must take into consideration the Veteran's documented in-service treatment and his reports as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for his asserted disability that have not yet been associated with his claims file.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction should thereafter arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted right wrist/ulnar nerve disorder.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is specifically requested to opine as to whether it is at least as likely as not that the Veteran has a current right wrist disability, to specifically include any entrapment of the right ulnar nerve, that began during his period of active military service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  (The absence of evidence of treatment for a right wrist or hand disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


